

113 S1642 IS: Keeping the Affordable Care Act Promise Act
U.S. Senate
2013-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1642IN THE SENATE OF THE UNITED STATESNovember 4, 2013Ms. Landrieu (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo permit the continuation of certain health plans.1.Short titleThis Act may be cited as the
		  Keeping the Affordable Care Act Promise Act.2.Continuation of grandfathered health plansNotwithstanding any other provision of law, an individual 
        may elect to continue enrollment under the health insurance 
        coverage (offered in the individual market) in which such individual was enrolled on December 31, 2013, if such individual meets such other eligibility requirements (such as payment of premiums) as are applied with respect to such coverage, unless such issuer cancels all coverage offered in such market and ceases operations as a health insurance issuer. Any such coverage shall be deemed to be a grandfathered health plan for purposes of the Patient Protection and Affordable Care Act (or an amendment made by that Act). Coverage to which this section applies shall be deemed to be minimum essential coverage for purposes of section 5000A of the Internal Revenue Code of 1986.3.Transparency of grandfathered health plan notificationsPart 2 of subtitle C of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18011 et seq.) is amended by inserting after section 1251 the following:1251A.Transparency of grandfathered health plan notifications(a)In generalA health insurance issuer that offers health insurance coverage in the individual market shall annually, at the time of enrollment and renewal, provide enrollees with a notice that states—(1)if applicable, the reasons that such coverage does not meet the requirements under this Act (or amendment made by this Act) for a qualified health plan, including citations to the provisions of this Act involved;(2)that the enrollee has the right to continue to enroll in such coverage; and(3)that the enrollee has the right to enroll in a qualified health plan offered through an Exchange and instruction on how to access such Exchange.(b)Cancellation noticesA notification provided by a health insurance issuer, that offers health insurance coverage in the individual market, to an enrollee stating that such coverage is cancelled for such enrollee shall contain a statement of the reasons for such cancellation, including a reference to any provision of this Act (or an amendment made by this Act) that such issuer relied upon in making the determination to cancel such coverage.(c)ApplicationSubsection  (b) shall apply beginning on the date of enactment of this section, except that with respect to a health plan that has provided a notification of cancellation prior to such date that has not yet taken effect, an enrollee may elect to continue such coverage under such plan if the issuer continues to offer such plan as provided for in section 2 of the Keeping the Affordable Care Act Promise Act and the issuer shall provide a subsequent notification to the enrollee that states—(1)that such plan will remain in effect at the option of the enrollee; and(2)the reasons that such plan does not otherwise meet the requirements under this Act for a qualified health plan..